DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/578,837, application filed on 09/23/2019.  Claims 1-12 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 09/23/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Isaacs et al. (US 2019/0329706).

7.          With respect to claim 1, Isaacs teaches:
  A vehicle-mountable control device mountable on a vehicle including at least one power receiver configured to receive electric power supplied from an external power supply (see display mounted in vehicle for locating charging port, AC or DC charging port, paragraphs [0005-0010]), the vehicle-mountable control device comprising
a controller configured to cause a prescribed display device to display a position of the power receiver included in the vehicle (see display mounted in vehicle for locating charging port, AC or DC charging port, paragraphs [0005-0010]),
the controller being configured to, when the vehicle includes a plurality of power receivers, cause the prescribed display device to display a position of a predetermined one power receiver of the plurality of power receivers (see display mounted in vehicle for locating charging port, AC or DC charging port, paragraphs [0005-0010]).

8.          With respect to claim 2 and 4, Isaacs teaches:
wherein the at least one power receiver includes a charging port connectable to a
charging cable, the vehicle is configured to charge a vehicle-mounted battery with the electric  power supplied from the external power supply to the charging port through the charging cable, the vehicle includes at least a charging port for DC/AC power (see display mounted in vehicle for locating charging port, AC or DC charging port, paragraphs [0005-0010]), the vehicle-mountable control device further comprising: 
a determination processor configured to determine whether or not the vehicle 10 further includes a charging port for AC/DC power (see display mounted in vehicle for locating charging port, AC or DC charging port, paragraphs [0005-0010]); and
(see display mounted in vehicle for locating charging port, AC or DC charging port, paragraphs [0005-0010]),
the controller is configured to cause the prescribed display device to display the position of the charging port for AC/DC power by using the first charging port information (see display mounted in vehicle for locating charging port, AC or DC charging port, paragraphs [0005-0010]), 
when the determination processor determines that the vehicle does not include the charging port for AC/DC power (see display mounted in vehicle for locating charging port, AC or DC charging port, paragraphs [0005-0010]).

9.          With respect to claim 3, Isaacs teaches:
wherein the predetermined one power receiver is the charging port for AC power, and the controller is configured to cause the prescribed display device to display the position of the charging port for AC power by using the second charging port information, when the determination processor determines that the vehicle includes the charging port for AC power (see display mounted in vehicle for locating charging port, AC or DC charging port, paragraphs [0005-0010]).

10.          With respect to claim 5, Isaacs teaches:
wherein the predetermined one power receiver is the charging port for DC power, and the controller is configured to cause the prescribed display device to display the
position of the charging port for DC power by using the first charging port information, when the determination processor determines that the vehicle includes the charging port for DC power (see display mounted in vehicle for locating charging port, AC or DC charging port, paragraphs [0005-0010]).

Isaacs teaches:
wherein the controller is configured to cause the prescribed display device to display whether the predetermined one power receiver is located on a right side or on a left side toward a direction of travel of the vehicle (see display mounted in vehicle for locating charging port, AC or DC charging port, paragraphs [0005-0010]).

12.          With respect to claim 7, Isaacs teaches:
wherein the controller is configured to cause the prescribed display device to display whether the predetermined one power receiver is located in a front of or at a back of the vehicle (see display mounted in vehicle for locating charging port, AC or DC charging port, paragraphs [0005-0010]

13.          With respect to claim 8, Isaacs teaches:
wherein the controller is configured to, when a power feeding facility for a power feeding method corresponding to the at least one power receiver included in the vehicle is present within a prescribed range around the vehicle, cause at least one of the 5 prescribed display device and an other notification device to provide a notification of a position of the at least one power receiver corresponding to the power feeding facility within the prescribed range (see display mounted in vehicle for locating charging port, AC or DC charging port, paragraphs [0005-0010]).

14.          With respect to claim 9, Isaacs teaches:
wherein the controller is configured to, when a plurality of power feeding facilities for power feeding methods corresponding to the at least one power receiver included in the vehicle are present within the prescribed range around the vehicle, cause at least one of 5 the prescribed display device and the other notification device to provide a (see display mounted in vehicle for locating charging port, AC or DC charging port, paragraphs [0005-0010]).

15.          With respect to claim 10, Isaacs teaches:
wherein the prescribed display device is a meter panel of the vehicle, the controller is configured to, when no power feeding facility for the power feeding method corresponding to the at least one power receiver included in the vehicle is present within the prescribed range around the vehicle, cause the prescribed display device to display the position of the predetermined one power receiver (see display mounted in vehicle for locating charging port, AC or DC charging port, paragraphs [0005-0010]), and
the controller is configured to, when a power feeding facility for the power feeding method corresponding to the at least one power receiver included in the vehicle is present within the prescribed range around the vehicle, cause the prescribed display device to display the position of the at least one power receiver corresponding to the power feeding facility within the prescribed range (?see display mounted in vehicle for locating charging port, AC or DC charging port, paragraphs [0005-0010]).

16.          With respect to claim 11, Isaacs teaches:
wherein the other notification device includes at least one of a navigation system
provided in the vehicle, a display provided on a windshield of the vehicle, and a mobile device (see display mounted in vehicle for locating charging port, AC or DC charging port, paragraphs [0005-0010]), and
the controller is configured to, when a power feeding facility for the power feeding method corresponding to the at least one power receiver included in the vehicle is present within the prescribed range around the vehicle, cause the other (see display mounted in vehicle for locating charging port, AC or DC charging port, paragraphs [0005-0010]). 

17.          With respect to claim 12, Isaacs teaches:
the vehicle-mountable control device as recited in claim 1, and at least one power receiver configured to receive electric power supplied from an external power supply (see display mounted in vehicle for locating charging port, AC or DC charging port, paragraphs [0005-0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851